Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the final rejection issued April 5, 2022.  The prior art does not expressly teach or render obvious the invention as recited in the amended independent claims for at least the reasons argued by Applicant in the response filed on August 9, 2022.

However, Johnson, Vargas, Yoon, and Chaudhri, as disclosed in the office action issued April 5, 2022, do not anticipate or render obvious the combination set forth in the independent claims having the limitations of “a respective user interface that corresponds to a restricted state of the computer system, including…a first user interface that corresponds to the restricted state of the computer system…a second user interface that corresponds to the restricted state of the computer system, the second user interface being different from the first user interface…a third user interface that is different from the first user interface and the second user interface, wherein the third user interface corresponds to an unrestricted state of the computer system…after replacing display of the second user interface with the first user interface, in accordance with a determination that the computer system has not left the restricted state of the computer system and in accordance with the determination that the current time is within the first preset time period preceding or following the first scheduled time period of the scheduled mode change:  while the computer system is in the restricted state, receiving a fifth input; and in response to receiving the fifth input, redisplaying the second user interface,” as recited in amended independent claims, when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes.  To clarify, the amended independent claims recite displaying three different interfaces, two corresponding to a restricted computing device state and one corresponding to an unrestricted computing device state, each of which are displayed upon multiple different conditions being met, and the specifically-recited combinations of conditions and interfaces are not disclosed or taught by the closest art of record.

As cited in the final rejection mailed on April 5, 2022, Johnson generally teaches displaying a restrictive user interface, the content of which depends on the current time being within or outside of a preset time period preceding a time period of a scheduled event, such as a default lock screen or a lock screen including a health task notification screen/bedtime reminder displayed according to a schedule (e.g. paragraphs 0062, 0076, 0077, 0081, 0083, 0084, 0096, Figs. 4 and 5, as cited in the previous office action).  Johnson additionally teaches, while displaying the restrictive user interface, detecting an input, such as an unlock/dismissing input, and displaying a third interface, such as a home screen or dashboard interface, or a second interface, such as a default lock screen, depending on the nature of the input (e.g. paragraphs 0064, 0067, 0069, 0076, 0081-0084, Figs. 3 and 6, as cited in the previous office action).  However, Johnson does not disclose various other limitations recited in the amended independent claims, such as that the scheduled event is a scheduled mode change, detecting that the computer system reenters the restricted state, receiving another/third input, and in response to the third input, redisplaying the first user interface.  Moreover, Johnson does not disclose “after replacing display of the second user interface with the first user interface, in accordance with a determination that the computer system has not left the restricted state of the computer system and in accordance with the determination that the current time is within the first preset time period preceding or following the first scheduled time period of the scheduled mode change:  while the computer system is in the restricted state, receiving a fifth input; and in response to receiving the fifth input, redisplaying the second user interface.”  

Vargas is generally cited as teaching that a user can specify different operating preferences for a device in a scheduled sleep mode such as display options, whether to suppress, calls, software updates, etc., where the device is adjusted to operate in the sleep mode according to the settings/preferences, and therefore teaching that the event (i.e. the user’s bedtime, etc.) is a scheduled mode change for the computer system (e.g. paragraphs 0026, 0031, 0058, 0059, Fig. 6, as cited in the previous office action).  However, Vargas does not teach various other limitations found in the independent claims, including various limitations which Johnson is cited as teaching, detecting that the computer system reenters the restricted state, receiving another/third input, and in response to the third input, redisplaying the first user interface, and “after replacing display of the second user interface with the first user interface, in accordance with a determination that the computer system has not left the restricted state of the computer system and in accordance with the determination that the current time is within the first preset time period preceding or following the first scheduled time period of the scheduled mode change:  while the computer system is in the restricted state, receiving a fifth input; and in response to receiving the fifth input, redisplaying the second user interface.”

Yoon is generally cited as teaching that while a home screen is displayed and after a period of time passes, a device transitions into a locked state and deactivates the display and, after reentering the locked state, receiving an input such as a button press, and in response, redisplaying a default lock screen of the device (e.g. paragraph 0191, Fig. 5D, as cited in the previous office action), and therefore Yoon is cited as teaching detecting that the computer system reenters the restricted state, receiving another/third input, and in response to the third input, redisplaying the first user interface.  However, Yoon does not teach various other limitations found in the independent claims including various limitations which Johnson and Vargas are recited as teaching, and “after replacing display of the second user interface with the first user interface, in accordance with a determination that the computer system has not left the restricted state of the computer system and in accordance with the determination that the current time is within the first preset time period preceding or following the first scheduled time period of the scheduled mode change:  while the computer system is in the restricted state, receiving a fifth input; and in response to receiving the fifth input, redisplaying the second user interface.”. 

Chaudhri is cited as teaching that, while operating in a locked state, displaying a received notification and then subsequently removing it from the display (such as in response to an input to snooze the notification), and then receiving another input (such as an input to pull down a list of notifications received while in the locked state) and redisplaying the notification while still in the locked state (e.g. paragraphs 0115, 0116, 0124-0128, 0132, 0172, 0173, Figs. 8A-E, as cited in the previous office action).  Therefore, Chaudhri’s teachings related to displaying, removing, and redisplaying lock screen notifications may be generally relevant to concepts recited in the amended independent claims, such as after replacing display of the second user interface with the first user interface, in accordance with a determination that the computer system has not left the restricted state of the computer system, while the computer system is in the restricted state receiving a fifth input and in response to receiving the fifth input, redisplaying the second user interface.  However, Chaudhri does not teach various other limitations of the independent claims, such as those which Johnson, Vargas, and Yoon are cited as teaching.  Moreover, Chaudhri is generally silent regarding whether time is taken into consideration when determining what user interface to display, and therefore Chaudhri additionally does not teach that its receiving an input and in response, redisplaying the notification is performed “in accordance with the determination that the current time is within the first preset time period preceding or following the first scheduled time period of the scheduled mode change,” as is cited in the amended independent claims.

Therefore, neither Johnson, Vargas, Yoon, nor Chaudhri, nor any of the other cited references, as reasonably combined, teach the specific applied configuration as is claimed in the amended independent claims as discussed above.  Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179